Citation Nr: 0807171	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  04-38 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at 
Cleveland Clinic, Florida on December 29, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rose, Counsel






INTRODUCTION

The veteran served on active duty from October 1968 to May 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse action by the Department of Veterans 
Affairs (VA) Medical Center in Bay Pines, Florida, which is 
the Agency of Original Jurisdiction (AOJ) in this matter.  
The veteran failed to appear at a hearing before a Decision 
Review Officer for February 2006.  The veteran submitted 
additional evidence in January 2006 along with a waiver of 
initial consideration by the AOJ. 


FINDING OF FACT

The December 29, 2003 non-VA medical care for influenza was 
not emergent treatment such that delay would have been 
hazardous to veteran's life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized, 
non-VA medical expenses incurred on December 29, 2003, have 
not been met.  38 U.S.C.A. §§ 1724, 1728 (West 2002); 38 
C.F.R. § 17.120 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated August 2004, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007). Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the early effective date claim; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide. The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  All pertinent medical records have been associated 
with the claims file.  A VA opinion is shown in the record.  
All identified and available treatment records have been 
secured.  The duties to notify and assist have been met.

In the appellant's brief, the veteran's representative argued 
that the local agency failed to allow the local 
representative the opportunity of presenting argument on the 
veteran's behalf on VA Form 646.  This argument is not 
supported in the record.  The veteran's representative 
submitted the substantive appeal in November 2004.  As noted 
above, the veteran was scheduled for a hearing before a VLJ 
at the RO in February 2006.  In January 2006, the veteran and 
his accredited local representation was notified of the 
hearing and an opportunity to bring argument and evidence at 
that time.  Later that month, the veteran's representative 
submitted additional evidence on behalf of the veteran.  The 
representative had the opportunity at that time to provide 
additional argument.  

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2007) (harmless error).

Legal Criteria

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "[I]t is clear that to deny a claim 
on its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Under 38 U.S.C.A. § 1728, there is a three-prong test for 
meeting the requirements of entitlement to payment or 
reimbursement for unauthorized medical expenses.  Failure to 
satisfy any of the three criteria precludes VA from paying 
unauthorized medical expenses incurred at a private facility.  
See Zimick v. West, 11 Vet. App. 45, 49 (1998); see also 
Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton 
v. Brown, 7 Vet. App. 325, 327 (1995)

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service- connected 
disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or

(4) for any injury, illness, or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (2007); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2007); see also Zimick, supra.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1008 (2007).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Public 
Law 106-177.  The provisions of the Act became effective as 
of May 29, 2000.  To be eligible for reimbursement under this 
authority the veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002 (2007).

Analysis

In this case, the veteran asserts that he is entitled to 
payment or reimbursement for non-VA medical care received on 
December 29, 2003.  At that time, he was 100 percent service-
connected for post-traumatic stress disorder.  

The Board will briefly summarize the facts of this case.  The 
evidence reflects that the veteran was admitted to Cleveland 
Clinic via ambulance on December 29, 2003 for symptoms of 
vomiting, diarrhea, and nausea.  The veteran claimed that 
symptoms started three days earlier.  Severity was noted as 
moderate-severe.  He denied black or bloody stools, 
constipation, or abdominal pain. 

Examination revealed that the veteran was in moderate 
distress and alert.  The veteran was negative for respiratory 
distress, abnormal cardiovascular problems, or abdomen 
problems.  The clinical impression was influenza.  He was 
administered fluids, rest and Motrin.  He was released the 
same day and condition was noted as improved and good.  

VA physician statement dated in March 2004 indicated that the 
veteran's medical condition on December 29, 2003 did not 
require ambulance transport and was such that prompt medical 
care was not needed.  The examiner stated that the veteran's 
condition was nonemergent (three days duration) and a VA 
facility was available. 

In his notice of disagreement, the veteran indicated that the 
care he received was for an emergency and there were no VA 
medical facilities available.  The Naples and Fort Myers VA 
medical facilities were closed (after hours) and the next 
facility was Bay Pines, approximately 175 miles away.  The 
veteran reiterated this argument in his substantive appeal.  

The veteran's claim was denied in March 2004 on the basis 
that the veteran's influenza on December 29, 2003 was not 
deemed an emergency, and that VA facilities were available to 
treat non-emergent conditions at that time.

On review, the Board finds that the criteria for payment or 
reimbursement of unauthorized, non-VA medical expenses 
incurred on December 29, 2003, pursuant to 38 U.S.C.A. § 1728 
and the Veterans Millennium Health Care and Benefits Act, 
have not been met.  In this regard, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's influenza was of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health.  The record contains an opinion by a VA 
physician. After a review of the veteran's claim, the 
examiner opined that the veteran's presentation at the 
Cleveland Clinic emergency room was non-emergent.  The 
examiner's opinion is supported by the record.  Records from 
the Cleveland Clinic note that his symptoms were three days 
in duration.  There is no indication in the Cleveland Clinic 
records, including those submitted by the veteran in January 
2006, that his condition required emergency care.  With 
fluids, rest, and Motrin, the veteran was subsequently 
released that same day in good condition.

Thus, given the time delay in seeking treatment, the final 
diagnosis of influenza only, and the unrebutted opinion by 
the VA physician, the Board finds that the preponderance of 
the evidence is against a finding that the veteran's 
influenza on December 29, 2003 was such that it required 
immediate medical attention to avoid placing his health in 
serious jeopardy, or to avoid serious impairment to his 
bodily functions or serious dysfunction of any bodily organ 
or part.

The applicable regulations are very specific and provide for 
payment or reimbursement only in certain circumstances, 
including that the condition be of such nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical treatment would have been hazardous 
to life or health.  Since this criterion is not met, the 
claim for payment or reimbursement of unauthorized medical 
expenses incurred on December 29, 2003, must fail.  The 
preponderance of the evidence is against the veteran's claim 
and the claim is denied.  38 U.S.C.A. §§ 1724, 1725, 1728; 38 
C.F.R. §§ 17.120, 17.1002 (2007).


ORDER

The appeal is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


